Name: Regulation No 10/65/EEC of the Council laying down common quality standards for garlic
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 Official Journal of the European Communities 11 246/65 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 5.2.65 REGULATION No 10/65/EEC OF THE COUNCIL of 26 January 1965 laying down common quality standards for garlic HAS ADOPTED THIS REGULATION: Article 1 1 . The following shall be added to. Annex I to Regulation No 23 : ANNEX 1 D ex 07.01 H Garlic THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 23 1 on the progressive establishment of a common organisation of the market in fruit and vegetables, and in particular Article 4 ( 1 ) thereof; Having regard to the proposal from the Commission ; Whereas there is a considerable trade in garlic in certain producer Member States and substantial intra-Community trade in the same; Whereas all the provisions of Regulation No 23 must ' therefore be applied to garlic; whereas it is necessary to this end to add garlic to the list set out in Annex I to that Regulation and to lay down common quality standards for it ; whereas trade in the products classified in accordance with these standards must be liberalised in accordance with Article 9 (2) of Regulation No 23 ; 2 . The quality standards for garlic (heading No ex 07.01 H of the Common Customs Tariff) are set out in the Annex to this Regulation . Article 2 The provisions of this Regulation shall enter into force on 1 June 1965 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1965 . For the Council The President M. COUVE DE MURVILLE 1 OJ No 30, 20.4.1962, p. 965/62. 12 Official Journal of the European Communities ANNEX Common quality standards for garlic I. DEFINITION OF PRODUCE This standard applies to varieties of garlic grown from the species Allium Sativum L. to be supplied fresh,1 semi-dry2 or dry3 to the consumer, garlic intended for processing being excluded. II. QUALITY REQUIREMENTS A. General The purpose of this standard is to define the quality requirements for garlic at the dispatching stage. B. Minimum requirements The bulbs must be:  sound  firm  clean, and in particular free from earth and from all visible traces of fertilisers or other chemicals  undamaged by frost or sun  free from traces of mould  free from externally visible sprouts  free from foreign smell or taste  free from abnormal external moisture. / The state of the produce must be such as to allow it to withstand transport and handling and to meet market requirements at the place of destination. C. Classification (i) 'Extra' Class Garlic of this class must be of superlative quality and of a colour typical of the commercial type. The bulbs must be:  whole  of regular shape  properly cleaned  free of blemishes. The cloves must be compact. The roots must be cut off flush with the bulb. 1 'Fresh garlic' means produce the stem of which is green and of which the outer skin of the bulb is still fresh. 2 ' Semi-dry garlic' means produce of which the stem and the outer skin of the bulb are not completely dry. 3 'Dry garlic' means produce of which the stem, the outer skin of the bulb and the skin suirrounding each clove are completely dry. Official Journal of the European Communities 13 (ii) Class I Garlic of this class must be of good quality. The bulbs must be :  whole  of fairly regular shape and of a colour typical of the commercial type to which they belong. They may have :  swellings due to abnormal vegetative development  small tears in the outer skin of the bulb . The cloves must be reasonably compact, (iii ) Class 11 Garlic in this class must be of marketable quality. It must satisfy the minimum requirements but may display the following blemishes :  tears in the outer skin of the bulb  healed scars of mechanical origin and slight bruises not likely to impair the state of preser ­ vation, provided that not more than two cloves per bulb are affected . The bulbs may also : ^  be of irregular shape  have lost not more than three cloves . III . SIZING The sizing is determined by the maximum diameter of the mid-section. (i) The minimum diameter is fixed at 45 millimetres for garlic in the 'Extra' Class and at 30 millimetres for garlic in Classes I and II . (ii) In the case of garlic which is presented loose with severed stems or in bunches, the difference in diameter between the smallest and the largest bulb in any one package must not exceed :  15 millimetres when the smallest bulb has a diameter of less than 40 millimetres  20 millimetres when the smallest bulb has a diameter equal to or more than 40 milli ­ metres. IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard produce. A. Quality tolerances (i) 'Extra' Class 5% by weight of bulbs not satisfying the requirements of the class but meeting the requirements of Class I. (ii) Class 1 10% by weight of bulbs not satisfying the requirements of the class but meeting the require ­ ments of Class II. Within this tolerance, not more than 1% by weight of bulbs may have externally visible sprouts . 14 Official Journal of the European Communities (iii) Class II Not more than 5% by weight of bulbs having externally visible sprouts, this tolerance not being taken into consideration in the calculation of cumulative tolerances . 10% by weight of bulbs not satisfying the requirements of the class but fit for consumption . In particular, garlic damaged by frost or sun is excluded. B. Size tolerances 10% by weight' of bulbs of a size greater or less than the size indicated on the package, of which not more than 3% of bulbs which are smaller than the minimum diameter prescribed but more than 25 millimetres . C. Cumulative tolerances In no case may the tolerances of quality and size taken together exceed :  10% for the 'Extra' Class  15% for Classes I and II . V. PACKAGING AND PRESENTATION A. Uniformity Each package, transport container or section thereof must contain garlic of the same com ­ mercial type, quality class and if the produce has to be sized size. B. Presentation Garlic may be put up in one of three ways: ( i) loose, stems severed, the length of the stem not to exceed :  10 centimetres in the case of fresh and semi-dry garlic  3 centimetres in the case of dry garlic. (ii ) in bunches of :  not less than six bulbs for fresh or semi-dry garlic, the length of the stem not to exceed 25 centimetres ^  not less than twelve bulbs for dry garlic . Garlic in bunches must be tied with string, raffia or any other suitable material . The stems must be evened off above the last binding. (iii) in strings of not less than twenty-four bulbs for dry or semi-dry garlic only. Garlic in strings must be made up with the plants' actual stems and tied with string, raffia or any other suitable material . Irrespective of the mode of presentation, the stems must be cut clean. C. Preparation The garlic must be packaged, with the exception of. dry garlic presented in strings, which may be dispatched in bulk (loaded direct into a transport container). The paper or other materials used inside the package, transport container or . section thereof must be new and harmless to human food. "When printed matter is used, the printing must be on the outside only so as not to come into contact with the produce. The produce when packaged must be free from any foreign bodies. Official Journal of the European Communities 15 VI. MARKING 1 . In the case of produce put up in packages, each package must bear the following particulars legibly and indelibly marked on the outside: A. Identification Packer Dispatcher Name and address or code mark. B. Nature of the produce  Fresh, semi-dry or dry garlic (when the contents of the package are not visible from the outside)  Variety or commercial type ('white garlic', 'pink garlic', . . .). C. Origin of produce District of origin, or national, regional or local trade name. D. Commercial specifications  Class  Size (if the produce is sized) indicated by the minimum and maximum diameters of the bulbs. E. Official control mark (optional) 2. In the case of garlic in strings dispatched in bulk (loaded direct into a transport container), these particulars must be shown on a document accompanying the produce.